 
Exhibit 10.4
 
Exhibit E of Stock Purchase Acquisition Agreement of Comanche Livestock
Exchange, LLC, by Green Energy Live, Inc.
 
 
Real Estate Sales Contract


This contract (the “Contract”) to buy and sell real and personal property is
between Seller and Buyer as identified below and is effective on the date
("Effective Date") of the last of the signatures by Seller and Buyer as parties
to this contract and by Title Company to acknowledge receipt of the Earnest
Money.  Buyer must deliver the Earnest Money to Title Company and obtain Title
Company's signature before the Earnest Money Deadline provided in section A.1.
for this contract to be effective. If the Earnest Money is paid by check and
payment on presentation is refused, Buyer is in default.


Seller:


Comanche Livestock Exchange, LLC., a Texas Limited Liability Corporation
Address: P O Box 177 Comanche, TX 76442-009 (7456 Highway 67 East, Comanche,
Texas 76442)
Phone: 325-356-5231
Type of entity: Limited Liability Corporation


Dean Cagle
Address:  P O Box 98 Comanche, TX 76442-0098
Phone: 325-356-5231




Seller's Attorney:


James R. Lindley
Address:                      Attorneys at Law, P.O. Box 1384, Killeen, TX
76540-1384
Phone: (254) 634-6969
Fax: (254) 634-6587
E-mail:  jim@lindleylawoffices.com


Buyer:


Green Energy Live, Inc., a Michigan corporation
Contact: Karen Clark, President
Address:                      1740 44th Street, Suite 5-230, Wyoming, Michigan
49519-6443
Phone: 616.802.8959
Type of entity: Corporation


Buyer's Attorney:


Matthew Maza
Address: Cident Law Group PLLC, 410 Broadway Ave East #120, Seattle Washington
98102
Phone: 206.774.3697
Fax: 206.577.3894
E-mail: m.maza@cidentlaw.com


 
 
 
 

--------------------------------------------------------------------------------

 
 
Property


The land commonly known as 67/377 Comanche Texas and more fully described in
Exhibit A ("Land"), together with improvements to the Land ("Improvements"), the
leases associated with the Land and Improvements ("Leases"), and the personal
property described in Exhibit A ("Personal Property").


Title Company


Comanche Community Abstract Co., Address: 106 N Austin, P O Box 747, Comanche,
Texas 76442 Phone: 325-356-2564 Fax: 325-356-3066


Purchase Price


The Property Purchase Price is part of Total Purchase Amount for 100% ownership
of Comanche Livestock Exchange, LLC, totalling $1,000,000.00


Seller-financed portion allocated to the Property (principal amount of
Promissory Note allocated for the Property) – $850,000 shall be applied to the
Property as described under Section 1.2 of the associated acquisition agreement
and $150,000 shall be applied to the Interests as described in Section 1.1 of
the associated acquisition agreement.
Payment schedule: as provided in the Seller Financing Addendum (“Promissory
Note”)


Associated Contracts and Agreements


This Contract is associated to and is an Exhibit of the “Stock Purchase
Acquisition Agreement of Comanche Livestock Exchange, LLC by Green Energy Live,
Inc.” and is also associated to following agreements:


1)  
Green Energy Live, Inc. Employment Agreement

2)  
Promissory Note



Earnest Money


$50,000.00 deposit (in the form of Buyer restricted common stock) with Title
Company upon execution of this Contract.




 
 

--------------------------------------------------------------------------------

 




A.  Deadlines and Other Dates


All deadlines in this contract expire at 5:00 P.M. local time where the Property
is located.  If a deadline falls on a Saturday, Sunday, or national holiday, the
deadline will be extended to the next day that is not a Saturday, Sunday, or
national holiday. A national holiday is a holiday designated by the federal
government. Time is of the essence.


1.  
Earnest Money Deadline: Effective date

2.  
Delivery of Title Commitment: 30 days after the Effective Date

3.  
Delivery of Survey: 30 days after the Effective Date

4.  
Delivery of UCC Search: 40 days after the Effective Date

5.  
Delivery of legible copies of instruments referenced in the Title Commitment,
Survey, and UCC Search: 30 days after the Effective Date

6.  
Delivery of Title Objections: 15 days after delivery of the Title Commitment,
Survey, and legible copies of the instruments referenced in them

7.  
Delivery of Seller's records as specified in Exhibit C: 45 days after the
Effective Date

8.  
End of Inspection Period: 45 days after the Effective Date

9.  
Closing Date: on or before July 30, 2009

10.  
Closing Time: 10 am

 
B.   Closing Documents


1.  
At closing, Seller will deliver the following items: General Warranty Deed



2.  
At closing, Buyer will deliver the following items:



i.  
Seller-financing documents Promissory Note Deed of Trust

ii.  
The documents listed in this section B are collectively known as the "Closing
Documents."  Unless otherwise agreed by the parties before closing, the Closing
Documents will be prepared using the forms contained in the current edition of
the Texas Real Estate Forms Manual (State Bar of Texas).



B.  Exhibits


The following are attached to and are a part of this contract:


Exhibit A--Description of the Land and Personal Property
Exhibit B--Representations; Environmental Matters
Exhibit C--Seller's Records
Exhibit D--Seller Financing Addendum


C.  Purchase and Sale of Property


Seller agrees to sell and convey the Property to Buyer, and Buyer agrees to buy
and pay Seller for the Property. The promises by Buyer and Seller stated in this
contract are the consideration for the formation of this contract.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
D.  Interest on Earnest Money


Buyer may direct Title Company to invest the Earnest Money in an
interest-bearing account in a federally insured financial institution by giving
notice to Title Company and satisfying Title Company's requirements for
investing the Earnest Money in an interest-bearing account.  Any interest earned
on the Earnest Money will be paid to the party that becomes entitled to the
Earnest Money.


E.  Title and Survey


1.  
Review of Title. The following statutory notice is provided to Buyer on behalf
of the real estate licensees, if any, involved in this transaction: Buyer is
advised that it should either have the abstract covering the Property examined
by an attorney of Buyer's own selection or be furnished with or obtain a policy
of title insurance.



2.  
Title Commitment; Title Policy. "Title Commitment" means a Commitment for
Issuance of an Owner Policy of Title Insurance by Title Company, as agent for
Underwriter, stating the condition of title to the Land. The "effective date"
stated in the Title Commitment must be after the Effective Date of this
contract. "Title Policy" means an Owner Policy of Title Insurance issued by
Title Company, as agent for Underwriter, in conformity with the last Title
Commitment delivered to and approved by Buyer.



3.  
Survey. "Survey" means an on-the-ground, staked plat of survey and
metes-and-bounds description of the Land, prepared by Surveyor or another
surveyor satisfactory to Title Company, dated after the Effective Date, and
certified to comply with the current standards and specifications as published
by the Texas Society of Professional Surveyors for the Survey Category.



4.  
UCC Search. "UCC Search" means reports prepared by Lindley, Wiley & Duskie PC,
stating the instruments that are on file in the Texas secretary of state's UCC
records, the UCC records in the jurisdiction in which Seller is located, and the
UCC records of the county in which the Property is located, showing as debtor
Seller and all other owners of the Personal Property during the five years
before the Effective Date of this contract.



5.  
Delivery of Title Commitment, Survey, UCC Search, and Legible Copies. Seller
must deliver the Title Commitment to Buyer by the deadline stated in section
A.2.; the UCC Search by the deadline stated in section A.4.; and legible copies
of the instruments referenced in the Title Commitment, Survey, and UCC Search by
the deadline stated in section A.5.



6.  
Title Objections. Buyer has until the deadline stated in section A.6. ("Title
Objection Deadline") to review the Survey, Title Commitment, UCC Search, and
legible copies of the title instruments referenced in them and notify Seller of
Buyer's objections to any of them ("Title Objections"). Buyer will be deemed to
have approved all matters reflected by the Survey, Title Commitment, and UCC
Search to which Buyer has made no Title Objection by the Title Objection
Deadline. The matters that Buyer either approves or is deemed to have approved
are "Permitted Exceptions." If Buyer notifies Seller of any Title Objections,
Seller has five days from receipt of Buyer's notice to notify Buyer whether
Seller agrees to cure the Title Objections before closing ("Cure Notice"). If
Seller does not timely give its Cure Notice or timely gives its Cure Notice but
does not agree to cure all the Title Objections before closing, Buyer may,
within five days after the deadline for the giving of Seller's Cure Notice,
notify Seller that either this contract is terminated or Buyer will proceed to
close, subject to Seller's obligations to resolve the items listed in Schedule C
of the Title Commitment, remove the liquidated liens, remove all exceptions that
arise by, through, or under Seller after the Effective Date, and cure only the
Title Objections that Seller has agreed to cure in the Cure Notice.  At or
before closing, Seller must resolve the items that are listed on Schedule C of
the Title Commitment, remove all liquidated liens, remove all exceptions that
arise by, through, or under Seller after the Effective Date of this contract,
and cure the Title Objections that Seller has agreed to cure.



 
 
 

--------------------------------------------------------------------------------

 
 

 
F.  Inspection Period


1.  
Review of Seller's Records. Seller will deliver to Buyer copies of Seller's
records specified in Exhibit C, or otherwise make those records available for
Buyer's review, by the deadline stated in section A.7.



2.  
Entry onto the Property. Buyer may enter the Property before closing to inspect
it, subject to the following:



i.  
Buyer must deliver evidence to Seller that Buyer has insurance for its proposed
inspection activities, in amounts and with coverages that are substantially the
same as those maintained by Seller or in such lesser amounts or with such lesser
coverages as are reasonably satisfactory to Seller;

ii.  
Buyer may not interfere in any material manner with existing operations or
occupants of the Property;

iii.  
Buyer must notify Seller in advance of Buyer's plans to conduct tests so that
Seller may be present during the tests;

iv.  
if the Property is altered because of Buyer's inspections, Buyer must return the
Property to its preinspection condition promptly after the alteration occurs;

v.  
Buyer must deliver to Seller copies of all inspection reports that Buyer
prepares or receives from third-party consultants or contractors within three
days after their preparation or receipt; and

vi.  
Buyer must abide by any other reasonable entry rules imposed by Seller.



3.  
Buyer's Right to Terminate. Buyer may terminate this contract for any reason by
notifying Seller before the end of the Inspection Period. If Buyer does not
notify Seller of Buyer's termination of the contract before the end of the
Inspection Period, Buyer waives the right to terminate this contract pursuant to
this provision.



4.  
Buyer's Indemnity and Release of Seller



C.  Indemnity.


Buyer will indemnify, defend, and hold Seller harmless from any loss, attorney's
fees, expenses, or claims arising out of Buyer's investigation of the Property,
except for repair or remediation of existing conditions discovered by Buyer's
inspection or any misrepresentation made by the Seller. The obligations of Buyer
under this provision will survive termination of this contract and closing.


 
 
 

--------------------------------------------------------------------------------

 
 

 
D.  Release.


Buyer releases Seller and those persons acting on Seller's behalf from all
claims and causes of action (including claims for attorney's fees and court and
other costs) resulting from Buyer's investigation of the Property.
 
G.  Representations


The parties' representations stated in Exhibit B are true and correct as of the
Effective Date and must be true and correct on the Closing Date.


H.  
Condition of the Property until Closing; Cooperation; No Recording of Contract



1.  
Maintenance and Operation. Until closing, Seller will (a) maintain the Property
as it existed on the Effective Date, except for reasonable wear and tear and
casualty damage; (b) operate the Property in the same manner as it was operated
on the Effective Date; (c) comply with all contracts and governmental
regulations affecting the Property; and (d) not transfer or dispose of any of
the Personal Property, except to sell inventory, replace equipment and use
supplies in the normal course of operating the Property. Until the end of the
Inspection Period, Seller will not enter into, amend, or terminate any contract
that affects the Property other than in the ordinary course of operating the
Property and will promptly give notice to Buyer of each new, amended, or
terminated contract, including a copy of the contract, in sufficient time so
that Buyer may consider the new information before the end of the Inspection
Period. If Seller's notice is given within three days before the end of the
Inspection Period, the Inspection Period will be extended for three days. After
the end of the Inspection Period, Buyer may terminate this contract if Seller
enters into, amends, or terminates any contract that affects the Property
without first obtaining Buyer's written consent.



2.  
Casualty Damage. Seller will notify Buyer promptly after discovery of any
casualty damage to the Property. Seller will have no obligation to repair or
replace the Property if it is damaged by casualty before closing. Buyer may
terminate this contract if the casualty damage that occurs before closing would
materially affect Buyer's intended use of the Property, by giving notice to
Seller within fifteen days after receipt of Seller's notice of the casualty (or
before closing if Seller's notice of the casualty is received less than fifteen
days before closing). The casualty damage will be deemed to materially affect
Buyer's intended use if the estimated amount of the damage exceeds 50 percent of
the Purchase Price.  If Buyer does not terminate this contract, Seller will (a)
convey the Property to Buyer in its damaged condition, (b) assign to Buyer all
of Seller's rights under any property insurance policies covering the Property,
and © pay to Buyer the amount of the deductibles and coinsurance provisions
under any insurance policies covering the Property, but not in excess of the
cost to repair the casualty damage and less any amounts previously paid by
Seller to repair the Property. If Seller has not insured the Property and Buyer
does not elect to terminate this contract in accordance with this section, the
Purchase Price will be reduced by the cost to repair the casualty damage.



3.  
Condemnation. Seller will notify Buyer promptly after Seller receives notice
that any part of the Property has been or is threatened to be condemned or
otherwise taken by a governmental or quasi-governmental authority. Buyer may
terminate this contract if the condemnation would materially affect Buyer's
intended use of the Property by giving notice to Seller within fifteen days
after receipt of Seller's notice to Buyer (or before closing if Seller's notice
is received less than fifteen days before closing). The condemnation will be
deemed to materially affect Buyer's intended use if the property is totally
condemned.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
If Buyer does not terminate this contract, (a) Buyer and Seller will each have
the right to appear and defend their respective interests in the Property in the
condemnation proceedings, (b) any award in condemnation will be assigned to
Buyer, (c) if the taking occurs before closing, the description of the Property
will be revised to delete the portion taken, and (d) no change in the Purchase
Price will be made.


4.  
Claims; Hearings. Seller will notify Buyer promptly of any claim or
administrative hearing that is threatened, filed, or initiated before closing
that involves or directly affects the Property.



5.  
Cooperation. Seller will cooperate with Buyer (a) before and after closing, to
transfer the applications, permits, and licenses held by Seller and used in the
operation of the Property and to obtain any consents necessary for Buyer to
operate the Property after closing and (b) before closing, with any reasonable
evaluation, inspection, audit, or study of the Property prepared by, for, or at
the request of Buyer.



6.  
No Recording. Buyer may not file this contract or any memorandum or notice of
this contract in the real property records of any county. If, however, Buyer
records this contract or a memorandum or notice, Seller may terminate this
contract and record a notice of termination.



I.  Termination


1.  
Disposition of Earnest Money after Termination



i.  
To Buyer. If Buyer terminates this contract in accordance with any of Buyer's
rights to terminate, Seller will, within five days after receipt of Buyer's
termination notice, authorize Title Company to deliver the Earnest Money to
Buyer, less $1,000.00, which will be paid to Seller as consideration for the
right granted by Seller to Buyer to terminate this contract.



ii.  
To Seller. If Seller terminates this contract in accordance with any of Seller's
rights to terminate, Buyer will, within five days after receipt of Seller's
termination notice, authorize Title Company to pay and deliver the Earnest Money
to Seller.



2.  
Duties after Termination. If this contract is terminated, Buyer will promptly
return to Seller all documents relating to the Property that Seller has
delivered to Buyer and all copies that Buyer has made of the documents. After
return of the documents and copies, neither party will have further duties or
obligations to the other under this contract, except for those obligations that
cannot be or were not performed before termination of this contract and those
obligations that survive termination under the express terms of this contract.





 
 

--------------------------------------------------------------------------------

 


J.  Closing


1.  
Closing. This transaction will close at Title Company's offices at the Closing
Date and Closing Time. At closing, the following will occur:



i.  
Closing Documents. The parties will execute and deliver the Closing Documents.

ii.  
Payment of Purchase Price. Buyer will deliver the Purchase Price and other
amounts that Buyer is obligated to pay under this contract to Title Company in
funds acceptable to Title Company. The Earnest Money will be applied to the
Purchase Price.

iii.  
Disbursement of Funds; Recording; Copies. Title Company will be instructed to
disburse the Purchase Price and other funds in accordance with this contract,
record the deed and the other Closing Documents directed to be recorded, and
distribute documents and copies in accordance with the parties' written
instructions.

iv.  
Delivery of Originals. Seller will deliver to Buyer the originals of Seller's
Records.

v.  
Possession. Seller will deliver possession of the Property to Buyer, subject to
the Permitted Exceptions existing at closing and any lien and security interest
in favor of Seller, if the sale is Seller-financed.



2.  
Transaction Costs



i.  
Seller's Costs. Seller will pay the basic charge for the Title Policy; one-half
of the escrow fee charged by Title Company; the costs to prepare the deed; the
costs to obtain, deliver, and record releases of all liens to be released at
closing; the costs to record all documents to cure Title Objections agreed to be
cured by Seller; Title Company's inspection fee to delete from the Title Policy
the customary exception for parties in possession; UCC Search, and certificates
or reports of ad valorem taxes; the costs to deliver copies of the instruments
described in section A.5.; and Seller's expenses and attorney's fees.



ii.  
Buyer's Costs. Buyer will pay one-half of the escrow fee charged by Title
Company; the costs to obtain, deliver, and record all documents other than those
to be recorded at Seller's expense; the additional premium for the "survey/area
and boundary deletion" in the Title Policy, if the deletion is requested by
Buyer; the costs of work required by Buyer to have the survey reflect matters
other than those required under this contract; the costs to obtain financing of
the Purchase Price, including the incremental premium costs of mortgagee's title
policies and endorsements and deletions required by Buyer's lender; Buyer's
expenses and attorney's fees, and the costs to determine the Survery.



iii.  
Ad Valorem Taxes. Ad valorem taxes for the Property for the calendar year of
closing will be prorated between Buyer and Seller as of the Closing Date.
Seller's portion of the prorated taxes will be paid to Buyer at closing as an
adjustment to the Purchase Price.  If the assessment for the calendar year of
closing is not known at the Closing Date, the proration will be based on taxes
for the previous tax year, and Buyer and Seller will adjust the prorations in
cash within thirty days of when the actual assessment and taxes are
known.  Seller will promptly notify Buyer of all notices of proposed or final
tax valuations and assessments that Seller receives after the Effective Date and
after closing. All taxes due as of closing will be paid at closing. If the
Property has been the subject of special valuation and reduced tax assessments
pursuant to the provisions of chapter 23, subchapter D, of the Texas Tax Code
with respect to any period before the closing and additional taxes are assessed
pursuant to section 23.55 thereof, the following will apply:

 
 
 
 

--------------------------------------------------------------------------------

 

 
1.  
If Seller changes the use of the Property before closing, resulting in the
assessment of additional taxes for periods before closing, Seller will pay the
additional taxes.



2.  
At closing, the parties will determine the amount of deferred taxes payable if
the sale of the Property as herein contemplated were deemed as of the Closing
Date to constitute a change in the use of the Property that would result in the
"roll-back" or recapture of deferred taxes for the current year and all
preceding tax years for which the "roll-back" or recapture could be imposed
("Potential Roll-Back Amount").  Seller will pay at closing an amount equal to
the Potential Roll-Back Amount to all applicable taxing jurisdictions.



iv.  
Income and Expenses. Income and expenses pertaining to operation of the Property
will be prorated as of the Closing Date on an accrual basis and paid at closing
as a credit or debit adjustment to the Purchase Price. Invoices that are
received after closing for operating expenses incurred on or before the Closing
Date and not adjusted at closing will be prorated between the parties as of the
Closing Date, and Seller will pay its share within ten days after notice of
Buyer's invoice.



v.  
Postclosing Adjustments. If errors in the prorations made at closing are
identified within ninety days after closing, Seller and Buyer will make
postclosing adjustments to correct the errors within fifteen days of receipt of
notice of the errors.



vi.  
Brokers' Commissions. Buyer and Seller each indemnify and agree to defend and
hold the other party harmless from any loss, attorney's fees, and court and
other costs arising out of a claim by any person or entity claiming by, through,
or under the indemnitor for a broker's or finder's fee or commission because of
this transaction or this contract, whether the claimant is disclosed to the
indemnitee or not. At closing, each party will provide the other party with a
release of broker's or appraiser's liens from all brokers or appraisers for
which each party was responsible.



vii.  
Issuance of Title Policy. Seller will cause Title Company to issue the Title
Policy to Buyer as soon as practicable after closing.



K.  Default and Remedies


1.  
Seller's Default. If Seller fails to perform any of its obligations under this
contract or if any of Seller's representations is not true and correct as of the
Effective Date or on the Closing Date ("Seller's Default"), Buyer may elect
either of the following as its sole and exclusive remedy:

 
 
 
 

--------------------------------------------------------------------------------

 

 
a.  
Termination; Liquidated Damages. Buyer may terminate this contract by giving
notice to Seller on or before the Closing Date and Closing Time and have the
Earnest Money, less $1,000 as described above, returned to Buyer. Unless
Seller's Default relates to the untruth or incorrectness of Seller's
representations for reasons not reasonably within Seller's control, if Seller's
Default occurs after Buyer has incurred costs to investigate the Property after
the Effective Date and Buyer terminates this contract in accordance with the
previous sentence, Seller will also pay to Buyer as liquidated damages the
lesser of Buyer's actual out-of-pocket expenses incurred to investigate the
Property after the Effective Date or the amount of Buyer's Liquidated Damages,
within ten days of Seller's receipt of an invoice from Buyer stating the amount
of Buyer's expenses.

b.  
Specific Performance. Unless Seller's Default relates to the untruth or
incorrectness of Seller's representations for reasons not reasonably within
Seller's control, Buyer may enforce specific performance of Seller's obligations
under this contract. If title to the Property is awarded to Buyer, the
conveyance will be subject to the matters stated in the Title Commitment.



2.  
Buyer's Default. If Buyer fails to perform any of its obligations under this
contract ("Buyer's Default"), Seller may elect either of the following as its
sole and exclusive remedy:



a.  
Termination; Liquidated Damages. Seller may terminate this contract by giving
notice to Buyer on or before the Closing Date and Closing Time and have the
Earnest Money paid to Seller. If Buyer's Default occurs after Seller has
incurred costs to perform its obligations under this contract and Seller
terminates this contract in accordance with the previous sentence, Buyer will
also reimburse Seller for the lesser of Seller's actual out-of-pocket expenses
incurred to perform its obligations under this contract or the amount of
Seller's Additional Liquidated Damages, within ten days of Buyer's receipt of an
invoice from Seller stating the amount of Seller's expenses.

b.  
Specific Performance. Seller may enforce specific performance of Buyer's
obligations under this contract. If title to the Property is awarded to Buyer,
the conveyance will be subject to the matters stated in the Title Commitment.



3.  
Liquidated Damages. The parties agree that just compensation for the harm that
would be caused by a default by either party cannot be accurately estimated or
would be very difficult to accurately estimate and that Buyer's Liquidated
Damages or the Earnest Money and Seller's Additional Liquidated Damages are
reasonable forecasts of just compensation to the nondefaulting party for the
harm that would be caused by a default.



4.  
Attorney's Fees. If either party retains an attorney to enforce this contract,
the party prevailing in litigation is entitled to recover reasonable attorney's
fees and court and other costs.



 
 
 

--------------------------------------------------------------------------------

 
 
L.  Miscellaneous Provisions


1.  
Notices. Any notice required by or permitted under this contract must be in
writing.  Any notice required by this contract will be deemed to be delivered
(whether actually received or not) when deposited with the United States Postal
Service, postage prepaid, certified mail, return receipt requested, and
addressed to the intended recipient at the address shown in this
contract.  Notice may also be given by regular mail, personal delivery, courier
delivery, facsimile transmission, electronic mail, or other commercially
reasonable means and will be effective when actually received.  Any address for
notice may be changed by written notice delivered as provided herein. Copies of
each notice must be given by one of these methods to the attorney of the party
to whom notice is given.



2.  
Entire Contract. This contract, together with its exhibits, and any Closing
Documents delivered at closing constitute the entire agreement of the parties
concerning the sale of the Property by Seller to Buyer. There are no oral
representations, warranties, agreements, or promises pertaining to the sale of
the Property by Seller to Buyer not incorporated in writing in this contract.



3.  
Amendment. This contract may be amended only by an instrument in writing signed
by the parties.



4.  
Prohibition of Assignment. Buyer may not assign this contract or any of Buyer's
rights under it without Seller's prior written consent, and any attempted
assignment is void. This contract binds, benefits, and may be enforced by the
parties and their respective heirs, successors, and permitted assigns.



5.  
Survival. The obligations of this contract that cannot be performed before
termination of this contract or before closing will survive termination of this
contract or closing, and the legal doctrine of merger will not apply to these
matters. If there is any conflict between the Closing Documents and this
contract, the Closing Documents will control.



6.  
Choice of Law; Venue; Alternative Dispute Resolution. This contract will be
construed under the laws of the state of Texas, without regard to choice-of-law
rules of any jurisdiction.  Venue is in the County for Performance, except as
otherwise provided by applicable law. Time permitting, the parties will submit
in good faith to an alternative dispute resolution process before filing a suit
concerning this contract.



7.  
Waiver of Default. It is not a waiver of default if the nondefaulting party
fails to declare immediately a default or delays taking any action with respect
to the default.



8.  
No Third-Party Beneficiaries. There are no third-party beneficiaries of this
contract.



9.  
Severability. The provisions of this contract are severable. If a court of
competent jurisdiction finds that any provision of this contract is
unenforceable, the remaining provisions will remain in effect without the
unenforceable parts.



10.  
Ambiguities Not to Be Construed against Party Who Drafted Contract. The rule of
construction that ambiguities in a document will be construed against the party
who drafted it will not be applied in interpreting this contract.



11.  
No Special Relationship. The parties' relationship is an ordinary commercial
relationship, and they do not intend to create the relationship of principal and
agent, partnership, joint venture, or any other special relationship.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
12.  
Counterparts. If this contract is executed in multiple counterparts, all
counterparts taken together will constitute this contract.



13.  
Confidentiality. The parties will keep confidential this contract, this
transaction, and all information learned in the course of this transaction,
except to the extent disclosure is required by law or court order or to enable
third parties to advise or assist Buyer to investigate the Property or either
party to close this transaction.



 
Seller
     
Buyer
   
Comanche Livestock Exchange, LLC
     
Green Energy Live, Inc.
                 
Dean Cagle
 
 
Date
 
Karen Clark
President/CEO
 
Date
                           



Title Company acknowledges receipt of Earnest Money in the amount of $ and a
copy of this contract executed by both Buyer and Seller.


By:
Name:
Title:
Date:
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit A Description of the Land and Personal Property
[*____*].
The following described personal property:


1. [*____*]


2. [*____*]


3. [*____*]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Exhibit B Representations; Environmental Matters


A.  Seller's Representations to Buyer


Seller represents to Buyer that the following are true and correct as of the
Effective Date and will be true and correct on the Closing Date.


1. Authority. Seller has authority to convey the Property to Buyer. This
contract is, and all documents required by this contract to be executed and
delivered to Buyer at closing will be, duly authorized, executed, and delivered
by Seller.


2. Litigation. There is no litigation pending or threatened against Seller that
might affect the Property or Seller's ability to perform its obligations under
this contract.


3. Violation of Laws. Seller has not received notice of violation of any law,
ordinance, regulation, or requirements affecting the Property or Seller's use of
the Property.


4. Licenses, Permits, and Approvals. Seller has not received notice that any
license, permit, or approval necessary to operate the Property in the manner in
which it is currently operated will not be renewed on expiration or that any
material condition will be imposed in order to obtain their renewal.


5. Condemnation; Zoning; Land Use; Hazardous Materials. Seller has not received
notice of any condemnation, zoning, or land-use proceedings affecting the
Property or any inquiries or notices by any governmental authority or third
party with respect to the presence of hazardous materials on the Property or the
migration of hazardous materials from the Property.


6. No Other Obligation to Sell the Property or Restriction against Selling the
Property. Except for granting a security interest in the Property, Seller has
not obligated itself to sell the Property to any party other than Buyer.
Seller's performance of this contract will not cause a breach of any other
agreement or obligation to which Seller is a party or to which it is bound.


7. No Liens. On the Closing Date, the Property will be free and clear of all
mechanic's and materialman's liens and other liens and encumbrances of any
nature except the Permitted Exceptions, and no work or materials will have been
furnished to the Property that might give rise to mechanic's, materialman's, or
other liens against the Property other than work or materials to which Buyer has
given its consent.


8. No Other Representation. Except as stated above Seller makes no
representation with respect to the Property.


9. No Warranty. Seller has made no warranty in connection with this Contract.
 
The provisions of this section B regarding the Property will be included in the
deed and bill of sale with appropriate modification of terms as the context
requires.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit C Seller's Records


To the extent that Seller has possession of the following items pertaining to
the Property, Seller will deliver or make the items or copies of them available
to Buyer by the deadline stated in section A.7.: None
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D


Seller Financing Addendum


A. Promissory Note. The promissory note ("Note") will be payable by Buyer
("Maker") to the order of Seller ("Payee") at the place designated by Payee. The
Note may be prepaid in whole or in part at any time without penalty, premium, or
restriction of any kind. Any prepayments are to be applied to the payment of the
installments of principal last maturing, and interest will immediately cease on
the prepaid principal. The lien securing payment of the Note will be inferior to
any lien securing any superior note described in the contract. The Note is
attached.


B. Deed of Trust. The deed of trust ("Deed of Trust") securing the Note will
provide for the following:


1. Prohibition against Assumption. If all or any part of the Property is sold,
transferred, or conveyed without the prior written consent of Payee, Payee may,
at Payee's sole option, declare the outstanding principal balance of the Note
plus accrued interest immediately due and payable. Payee has no obligation to
consent to any such sale or conveyance of the Property, and Payee is entitled to
condition any consent on a change in the interest rate that will thereafter
apply to the Note and any other change in the terms of the Note or Deed of Trust
that Payee in Payee's sole discretion deems appropriate. A lease for a period
longer than three years, a lease with an option to purchase, or a contract for
deed will be deemed to be a sale, transfer, or conveyance of the Property for
purposes of this provision. Any deed under threat or order of condemnation, any
conveyance solely between makers, and the passage of title by reason of death of
a maker or by operation of law will not be construed as a sale or conveyance of
the Property.  The creation of a subordinate lien without the consent of Payee
will be construed as a sale or conveyance of the Property, but any subsequent
sale under a subordinate lien to which Payee has consented will not be construed
as a sale or conveyance of the Property.


2. Without Escrow. Maker will furnish to Payee annually, before the taxes become
delinquent, copies of tax receipts showing that all taxes on the Property have
been paid.  Maker will furnish to Payee annually evidence of current paid-up
insurance naming Payee as an insured.


3. Cross-Default. Any act or occurrence that would constitute default under the
terms of any lien superior to the lien securing the Note will constitute a
default under the Deed of Trust securing the Note.


C. Recourse Provisions. The Note and Deed of Trust are subject to the following
provisions:
Full Recourse. Maker will have full recourse liability for repayment of the
principal and interest of the Note and the performance of all covenants and
agreements of Maker in the Deed of Trust.


Payee
     
Maker
   
Comanche Livestock Exchange, LLC
     
Green Energy Live, Inc.
                 
Dean Cagle
 
 
Date
 
Karen Clark
President/CEO
 
Date



 

